Citation Nr: 0719264	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  02-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD), prior to 
June 11, 2003.

2.  Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD, from June 11, 2003, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1969 to July 
1973.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In June 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington D.C. to 
obtain additional evidence, afford the veteran a VA 
examination, and address due process concerns.  Those actions 
completed, the matter has been returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1. Prior to June 11, 2003, the veteran's PTSD resulted in 
symptoms of nightmares, intrusive thoughts, occasional 
flashbacks, hypervigilance, social withdrawal, and 
intermittent periods of inability to perform occupational 
tasks; but did not result in occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty understanding 
commands, impairment of memory, or impaired abstract 
thinking.

2.  From June 11, 2003, forward, the veteran's PTSD results 
in occupational and social impairment due to symptoms of 
difficulty in establishing and maintaining effective work and 
social relationships, irritability, depression, and anxiety; 
but not symptoms of suicidal ideation; obsessional rituals, 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
unprovoked irritability, violence, spatial disorientation; 
neglect of personal appearance and hygiene, or 



difficulty in adapting to stressful circumstances; and does 
not result in impairment with deficiencies in judgment, 
thinking, or mood.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
PTSD, prior to June 11, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a rating higher than 50 percent for 
PTSD, from June 11, 2003, forward, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 



possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
January 2005 and June 2006.  The January 2005 letter informed 
the veteran of the requirements of a successful claim for an 
increased rating, that is, that his disability had increased 
in severity.  This letter thus sufficiently provided notice 
as to the assignment of disability ratings.  The veteran was 
told of his and VA's respective duties in obtaining evidence 
and asked to submit information and/or evidence, including 
that in his possession, to the RO.  The June 2006 letter 
provided the veteran with notice as to the assignment of 
effective dates and additional notice regarding the 
assignment of disability ratings.  The content of these 
letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

While VCAA notice did not precede the initial adjudication, 
no prejudice to the veteran will result from this defect.  
Since the notice letters, the veteran has had an opportunity 
to participate effectively in the processing of his claim 
because he has had ample time to submit additional evidence 
and argument.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Sanders v. Nicholson, No. 06-7001 (Vet. App. 
May 16, 2007).  Indeed, since notice has been provided, the 
veteran's representative has submitted additional argument by 
briefs in December 2005, April 2006, and May 2007.  
Additional evidence has been obtained in the form of Vet 
Center treatment notes, VA outpatient records, and two VA 
examinations.  Additional process was afforded the veteran by 
the RO's issuance of supplemental statements of the case in 
August 2005 and March 2007.  For these reasons, the veteran 
has not been prejudiced by the timing of VCAA notice.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  VA 
examinations to determine the severity of the veteran's PTSD 
were conducted in November 2001, June 2005, and November 
2006.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection was established for PTSD in an October 
1989 rating decision that assigned a noncompensable rating 
effective in January 1989.  In a February 2002 rating 
decision, the RO increased the rating to 30 percent 
disabling, effective July 16, 2001.  By rating decision dated 
in August 2005, the RO increased the rating to 50 percent 
disabling, effective June 11, 2003.  

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2006).  A 30 percent evaluation is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; 



obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

It is further noted that the nomenclature employed in the  
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a Global  
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).  

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list,  Mauerhan v.  Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2006).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2006).


Prior to June 11, 2003

Treatment records from a the Corpus Christi Texas Vet Center 
include a July 2001 intake report that assigned the veteran a 
GAF score of 40.  Also included is an October 2001 assessment 
that  reported that the veteran's occupational and social 
functioning were extremely poor, that he had a two felony 
criminal record, and that he had been homeless and jobless 
for several years.  A mental status evaluation reported rapid 
pressured speech, suspicious and defensive manner, and normal 
and appropriate mood and affect.  His judgment was described 
as fair.  




In November 2001, the veteran underwent a VA examination to 
determine the severity of his PTSD.  Reported symptoms 
included nightmares of combat, once per month, intrusive 
memories of combat, and occasional flashbacks.  The veteran 
reported employment consisting of odd jobs, mainly cutting 
grass and painting.  He reported working most days, but that 
his emotional symptoms caused difficulty in retaining jobs.  
The examiner indicated that the veteran stayed mostly to 
himself, lived alone, and was twice divorced with no 
children.  

Mental status examination revealed no impairment of thought 
process or communications, no delusions, no visual 
hallucinations and, although there was a history of hearing 
noises, no current auditory hallucinations.  The veteran 
denied suicidal or homicidal thoughts, plans, or intent, and 
the examiner indicated that no inappropriate behavior was 
noted.  The examiner found the veteran adequately able to 
maintain the basic activities of daily living, including 
minimal personal hygiene.  There was no serious complaint of 
memory loss or impairment; speech was coherent, logical and 
goal directed.  The veteran denied panic attacks and 
obsessive or ritualistic behavior that interfered with 
routine activities.  He was found to suffer from chronic 
anxiety, apprehension, irritability, a quick temper, some 
feelings of sadness, nightmares but otherwise normal sleep.  
He reported avoidance of crowds and was found to be 
emotionally withdrawn, hypervigilant, and to suffer from 
intrusive memories of combat.  The examiner assigned a GAF 
score of 62.  

Vet Center treatment notes from November 2001 to September 
2002 report active alcohol abuse, nightmares, irritability, 
and general PTSD symptoms.  A September 2002 note reported 
that the veteran was dirty and unkempt, and smelled of 
alcohol.  

After a review of the evidence, the Board finds that, prior 
to June 11, 2003, the veteran's PTSD more nearly approximates 
the criteria for a 30 percent disability rating than for a 50 
percent rating.  Although a GAF score of 40 was assigned in 
July 2001, by November 2001 the veteran was assigned a GAF 
score of 62, indicative of mild symptoms or some difficulty 
in social or occupational functioning.  He has never been 
found to have other than essentially normal speech, there is 
no evidence of memory or thinking deficits, no evidence of 
panic attacks, and no evidence of difficulty in understanding 
complex commands.  His judgment was not found to be impaired, 
but rather, was found to be fair.  The Board acknowledges the 
findings that the veteran stays to himself and has 
occupational functioning limited to odd jobs.  However, he 
worked more days than not, indicating occupational 
functioning best described as an intermittent inability to 
perform occupational tasks, although generally functioning 
satisfactory.  Findings of chronic anxiety, apprehension, 
irritability, a quick temper, and sadness, which give rise to 
the veteran's impairment, are consistent with those listed in 
the criteria for a 30 percent rating.  Because his PTSD 
results in disability more in accordance with criteria for a 
30 percent rating than criteria for a 50 percent rating, a 
rating higher than 30 percent is not warranted prior to June 
11, 2003.  


From June 11, 2003, forward

VA treatment records show GAF scores of 50 in June 2003, 55 
in June 2004, and 50 in February 2005.  In June 2005, the 
veteran again underwent VA examination to determine the 
severity of his PTSD.  He reported intermittent symptoms of 
PTSD with nightmares several times per week.  He also 
reported irritability, easy loss of temper, occasional 
auditory hallucinations, absence of leisure pursuits, and 
avoidance of all people except family.  The examiner 
commented that the veteran's occupational functioning 
appeared unchanged from that reported in previous records.  
This examiner found the veteran's employment to be seriously 
impaired due to PTSD, and his psychosocial status to be 
moderately impaired.  

Mental status examination revealed coherent, logical, and 
goal directed thoughts and the ability to communicate 
effectively.  Rate and flow of speech were normal, no 
depressed mood or anxiety was evident, personal hygiene was 
unimpaired, and the veteran denied homicidal intent, plans, 
or ideation.  There was no impaired impulse control, some 
chronic difficulty sleeping at night, and continued alcohol 
abuse.  Mental status examination found hypervigilance, easy 
startle, irritability, nightmares, intrusive memories, and 
avoidance of conversations and other triggers about his 
service in Vietnam.  A GAF score of 50 was assigned and the 
examiner stated that the veteran's alcohol abuse does not 
further lower the GAF assigned for 




PTSD.  The examiner specifically found the veteran's 
employment difficulties to be due to serious PTSD symptoms.  

VA treatment records from September 2006 recorded the 
veteran's report of depression and anxiety.  He also reported 
estrangement from his family, hypervigilance, impaired sleep, 
and some suicidal ideation which appeared to be related to 
pain from physical illness.  A GAF score of 49 was assigned.  

In late March 2006, the veteran was admitted to a VA medical 
center for physical complaints including diarrhea and 
bilateral lower extremity edema.  

In November 2006 the veteran again underwent a VA examination 
by a psychiatrist to determine the severity of his PTSD.  The 
examiner indicated that she had reviewed the veteran's claims 
file before and after the examination.  Subjective complaints 
included nightmares, a tendency to avoid people, loss of 
temper with family members, and intrusive memories when 
reminded of Vietnam.  His psychiatric symptoms were found to 
be of moderate to serious severity with moderate frequency.  
The veteran reported that irritability, arising from his 
PTSD, his physical condition, arising from end stage liver 
disease, prevented him from working during the past 12 
months.  The examiner found the veteran's social impairment 
to be serious, with the veteran avoiding contact with most 
people and having only one friend.  

Mental status examination found the veteran to have normal 
range and intensity of affect and euthymic mood.  He had no 
recent auditory hallucinations, no impairment of thought 
processes or communication, no suicidal or homicidal 
thoughts, intent, or plans.  The examiner reported that the 
veteran's personal hygiene was unimpaired and that he was 
oriented to person, place, and time.  Recent and remote 
memory appeared normal during the interview, no obsessive or 
ritualistic behavior was found.  Rate of speech was normal 
and the veteran was voluble and talkative.  There was no 
evidence of depressed mood, anxiety, or panic attacks.  The 
veteran reported chronic difficulty falling asleep.  As to 
impaired 




impulse control, the veteran reported an argument with his 
aunt and uncle resulting hi his moving from their residence.  
The examiner assigned a GAF score of 50 for the veteran's 
PTSD symptomatology.  She found his inability to work to 
result from a combination of cirrhosis along with 
irritability and easy loss of temper which was at least as 
likely as not due to his PTSD.  The examiner reported  that 
she could not clearly state, without resorting to 
speculation, the extent to which his difficulty maintaining 
employment was due to PTSD as opposed to antisocial 
personality traits, but that it was her opinion that his PTSD 
at least as likely as not contributed substantially to his 
employment difficulties.  She also found the veteran 
competent to manage his own benefits.  

From June 11, 2003 forward, the veteran's PTSD does not 
warrant a rating higher than the 50 percent already assigned 
by the RO.  Occupational and social impairment are clearly 
present, but not due to symptoms listed under or 
characteristic of those listed under the criteria for a 70 
percent rating.  The record is absent for evidence of 
obsessional rituals, suicidal ideation related to PTSD, 
irrelevant or illogical speech.  Although the veteran has 
occupational and social impairment with deficiencies in work 
and family relations, he has never been found to have any 
impairment of judgment or thinking.  Given the most recent 
examination findings of euthymic mood and no depression or 
anxiety, it cannot be said that he suffers from impairment of 
mood.  Therefore, he does not suffer impairment in most 
areas.  Of note, although the veteran recently had an 
argument with his aunt and uncle, resulting in his having to 
move from their residence, there is no other evidence of 
impairment with regard to family relations.  

In summary, the veteran's PTSD does not meet the criteria for 
a rating higher than 50 percent, from June 11, 2003 forward.  
Therefore, a rating higher than that already assigned is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by 



law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD), prior to 
June 11, 2003, is denied.  

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD, from June 
11, 2003, forward, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


